Title: To Thomas Jefferson from Thomas Patterson, 21 April 1808
From: Patterson, Thomas
To: Jefferson, Thomas


                  
                     [21 Apr. 1808]
                  
                  Mr Dougherty’s bowels are very much disordered. I have alowed him to take magnesia as a laxative & absorbent I hope when the irritable condition of the bowels is done away the fever will subside & perhaps the cough with it—tho I have some fear respecting the state of his lungs as I understand he had a brother who died from an affiction of the pulmonary kind—his situation will be better known in a day or two—he requests me to give to you my opinion of his case
                  Respectfully your humb set
                  
                     Thos Patterson 
                     
                  
               